            Case 1:20-cv-10320-VSB Document 9 Filed 02/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                          2/2/2021
JENISA ANGELES,                                           :
                                                          :
                                         Plaintiff,       :
                                                          :             20-CV-10320 (VSB)
                           -against-                      :
                                                          :                  ORDER
BUFF BAKE, INC.,                                          :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on December 8, 2020, (Doc. 1), and, on January 17, 2021, filed

proof of service on Defendant’s agent on December 10, 2020, (Doc. 6). On December 31, 2020,

Plaintiff submitted a letter requesting an extension of time from December 31, 2020 up to and

including February 1, 2021 for Defendant to respond to the complaint. (Doc. 5.) On January 22,

2021, I granted Plaintiff’s request, extending the deadline for Defendant to respond to Plaintiff’s

complaint to February 1, 2021. (Doc. 7.) To date, Defendant has not appeared or responded to

the complaint. Plaintiff, however, has taken no action to prosecute this case. Accordingly, if

Plaintiff intends to seek a default judgment she is directed to do so in accordance with Rule 4(H)

of my Individual Rules and Practices in Civil Cases by no later than February 16, 2021. If

Plaintiff fails to do so or otherwise demonstrate that she intends to prosecute this litigation, I may

dismiss this case for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       February 2, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
